DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 line 15, it is indefinite as whether the gate structure refers to the gate electrode or some other structure.  For purposes of examination the former interpretation will be presumed.  Claims 2-5 do not fix the deficiencies in claim 1.
Claim 1 recites the limitation "the gate structure" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (US 2015/0028384) (“Cao”).
With regard to claim 1, figures 3E-3G of Cao discloses a high electron mobility transistor device, comprising: a gate electrode 116 disposed on a semiconductor layer 113; a first dielectric layer (insulating layer 118 under field plate 120C, fig. 3F) disposed on the gate electrode 116 and having a first recess (recess under right end of field plate 120C, fig. 3F) on a first side (right side of gate metal 116, fig. 3F) of the gate electrode 116, wherein a bottom surface of the first recess (recess under right end of field plate 120C, fig. 3F) is lower (bottom of recess under right end of field plate 120C is lower than top surface of gate metal 116, fig. 3F) than a top surface of the gate electrode 116; a source field plate 120C disposed on the first dielectric layer (insulating layer 118 under field plate 120C, fig. 3F) and extending from a second side (left side of gate metal 116, fig. 3F) of the gate electrode 116 into the first recess (recess under right end of field plate 120C, fig. 3F); a second dielectric layer (insulating layer 118 between field plate 120C and metal layer 124A, fig. 3F) disposed on the source field plate 120C and having a through hole (through hole in insulting layer 118 containing via 123A) on the second side (left side of gate metal 116, fig. 3F) of the gate electrode 116; a source electrode 123A conformally disposed in the through hole (through hole in insulting layer 118 containing via 123A) of the second dielectric layer (insulating layer 118 between field plate 120C and metal layer 124A, fig. 3F) and electrically connected 123A to the source 
With regard to claim 2, figures 3E-3G of Cao discloses a portion of the first dielectric layer (insulating layer 118 below the plane of the bottom of field plate 120C, fig. 3F) is located between the first recess (recess under right end of field plate 120C, fig. 3F) and the drain structure 120B, and the source field plate 120C does not cover the portion of the first dielectric layer (insulating layer 118 below the plane of the bottom of field plate 120C, fig. 3F).
With regard to claim 4, figures 3E-3G of Cao discloses a width of the first recess (recess under right end of field plate 120C, fig. 3F) is less than a width of the portion of the first dielectric layer (insulating layer 118 below the plane of the bottom of field plate 120C, fig. 3F).
With regard to claim 5, figures 3E-3G of Cao discloses that the source electrode 123A extends directly above the portion of the first dielectric layer (insulating layer 118 below the plane of the bottom of field plate 120C, fig. 3F).
With regard to claim 9, figures 3E-3G of Cao discloses a source contact 126A disposed on the third dielectric layer (insulating layer 118 above metal layer 124A, fig. 3G) and electrically connected 125A to the source electrode 123A.
.

Allowable Subject Matter
Claim 3 contains allowable subject matter however a rejection remains recited above.
Claims 6-8, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the new amendment in claim 1 have been considered and are addressed in the new rejection stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                                        3/25/2021